Washington, Justice.
— I will not examine the powers of the supreme court of the state, upon the present occasion. It is enough, to ascertain that the power of this court is competent to the object proposed. If, indeed, any injury would be done either to the plaintiff in the suit, or to the sheriff (both of whom have acted innocently, and without knowledge of the facts, on which the claim of privilege arises), by our interposition, we might be induced to pause upon the subject. But, as to the plaintiff, it is clear, that he may renew his execution, whenever the privilege ceases : and as to the sheriff, the order of a court of competent jurisdiction, touching the subject-*336matter, must be a conclusive justification in every other court, acting upon sound principles of law and justice.
To decide the ‘ principal question, therefore, I find it necessary to go no further than to state, that I think the witness was, in *this case, privileged, while he was at his lodgings. The subpoena was in force; and the arrest of the witness, at that place, has all the effects which could be produced by an arrest in the streets while coming to or going from the court.

 But see the opinion of Yeates, J., in Hannum v. Askew, 1 Yeates 25.